Name: Commission Regulation (EEC) No 3923/89 of 21 December 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 375/56 Official Journal of the European Communities 23 . 12. 89 COMMISSION REGULATION (EEC) No 3923/89 of 21 December 1989 on the supply of various lots of skimmed-milk powder as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to Sudan 1 000 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . (J) OJ No L 172, 21 . 6. 1989, p . 1 . 0 OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 23 . 12. 89 Official Journal of the European Communities No L 375/57 ANNEX I LOTS A and B 1 . Operation Nos ('): 859/89 and 860/89  Commission Decision of 22. 6. 1989 2. Programme : 1 989 3. Recipient : Sudan Food Aid National Administration (FANA), Ministry of Finance and Economic Plan ­ ning, PO Box 735, Khartoum, telex 324, telegraphic addres : MAONAT 4. Representative of the recipient (3) : Ambassade de la Republique du Soudan, 124, avenue F. D. Roose ­ velt, B-1050 Bruxelles, tel . 647 94 94, telex 24370 SUDANI B 5. Place or country of destination : Sudan 6. Product to be mobilized : Lot A : skimmed-milk powder ; Lot B : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) f7) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under I.1Al and I.1 A2) for Lot A and p. 4 (under I.1.B.1 to I.1.B.3) for Lot B 8 . Total quantity : 1 000 tonnes 9 . Number of lots : two (A : 600 tonnes ; B : 400 tonnes) 10 . Packaging and marking : 25 kilograms and see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under I.1 A3 and I.1A4) for Lot A and pp. 4 and 6 (under I .1 .B.4 and I.l.B.4.3) for Lot B Supplementary markings on the packaging : see Annex II and see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under I.1 A4) for Lot A and p. 6 (under I.1.B.5) for Lot B 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the supply 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Port Sudan 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15. 2. 1990 18 . Deadline for the supply : 15 . 3 . 1990 19 . Procedure for determining the costs of supply : invitation to tendering 20 . In the case of invitation to tender, date of expiry of the period allowed for submission of tenders (*): 12 noon on 8. 1 . 1 990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 22. 1 . 1 990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 0 to 20. 2. 1 990 (c) deadline for the supply : 31.-3 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refund applicable on 17. 11 . 1989, fixed by Commission Regulation (EEC) No 3449/89 (OJ No L 333, 17. 11 . 1989, p. 8) No L 375/58 Official Journal of the European Communities 23 . 12 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : Delegation of the Commission of the European Communities in Sudan, AAAID Building, third floor, Osman Digna Avenue, Khartoum, telex 23096 DELSU SD. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (s) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (QJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and, where appro ­ priate, the monetary and accession compensatory amounts, the representative rate and the monetary coef ­ ficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of deli ­ very. f7) the successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of deli ­ very . 23 . 12. 89 Official Journal of the European Communities No L 375/59 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio . InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem ( i ) (2) (3) W (5) (6) A 600 Sudan Sudan Action No 859/89 / Skimmed milk powder / Gift of the European Economic Community to Sudan B 400 Sudan Sudan Action No 860/89 / Skimmed milk powder / Gift of the European Economic Community to Sudan / For free distribution